DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Cross Reference to Related Applications
2.	This application claims the benefit of U.S. Provisional Application No. 62/842,250, filed on 05/02/2019, which is incorporated by reference in its entirety.

Claims status
3.	This office action is a response to an application filed on 04/19/2021 in which claims 21-40 are pending for examination.
Based on the Preliminary Amendment filed on 04/19/2021, this listing of claims replace all prior versions, and listings, of claims in the application.

                                         Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 05/01/2020 and 12/23/2020.

                                                           Drawings
5.	The Examiner contends that the drawings submitted on 04/28/2020 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2019/0357260 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/674550 filed on 05/21/2018, 62/674904 filed on 05/22/2018 and 62/668421 filed on 06/22/2018), hereinafter “Cirik” in view of AGIWAL et al. (US 2020/0092833 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/732,775 filed on 09/18/2018), hereinafter “Agiwal” .
Regarding claim 21, Cirik discloses a method (Fig. 16, an example of BWP switching) comprising:
receiving, by a wireless device (Fig. 16, paragraphs [0358], [0572], one or more messages comprising configuration parameters),configuration parameters of a cell indicating a first value (Fig. 16, paragraphs [0358], [0572], configuration parameters indicating a cell comprising a default bandwidth part (BWP) and/or a plurality of BWPs) for a bandwidth part (BWP) inactivity timer of a downlink BWP (Fig. 16, paragraphs [0358], [0572], BWP-specific timer and/or a BWP timer value) ; 
starting the BWP inactivity timer with the first value (Fig. 16, 1612-1614, paragraph [0227], n…n+k, starting BWP inactivity timer) ; 
receiving control information indicating a grant (Fig. 16, 1614-1616, paragraphs [0228], [0273], downlink control information (DCI) for BWP switching); and 
stopping (Fig. 16, 1614-1616, paragraphs [0228], [0273], BWP switching from the DL BWP 1 to the DL BWP 2), based on the grant indicating resources for sidelink communications of the cell (Fig. 16, 1614-1616, paragraphs [0228], [0273], m…m+1 based on the DCI), the BWP inactivity timer (Fig. 16, 1614-1616, paragraphs [0228], [0273], start and/or re-start the BWP inactivity timer (e.g., at the time m+1), for example, after the BWP switching).
While Cirik implicitly refers to “sidelink communications of the cell” (Fig. 25, paragraphs [0572], primary downlink BWP may be a first BWP used with a first radio interface (e.g., an Uu interface between a base station and a wireless device); the secondary downlink BWP may be a second BWP used with a second radio interface (e.g., a sidelink interface between a first wireless device and a second wireless device)), Agiwal from the same or similar field of endeavor explicitly discloses receiving control information indicating a grant (Fig. 3, step 310-330, paragraphs [0078], [0079], PDCCH addressed to the sidelink vehicle radio network temporary identifier (SL-V-RNTI)); and
stopping (Fig. 3, step 330-340, paragraphs [0078], [0079], DL BWP inactivity timer of serving cell Y stops when DL BWP inactivity timer of serving cell Z starts or restarts), based on the grant indicating resources for sidelink communications of the cell (Fig. 3, step 330-340, paragraphs [0078], [0079], if the UE receives a PDCCH addressed to the SL-V-RNTI on an active DL BWP of a serving cell Y indicating an SL grant for a BWP of serving cell Z, the UE starts or restarts a bwp-InactivityTimer associated with the active DL BWP, which is configured with BWP ID Xl, of serving cell Z in step 340), the BWP inactivity timer (Fig. 3, step 330-340, paragraphs [0078], [0079], bwp-InactivityTimer associated with the active DL BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sidelink communications of the cell” as taught by Agiwal, in the system of Cirik, so that it would provide the disclosure relates generally to a mobile communication system, and more particularly, to a system and a method of resource allocation and bandwidth part (BWP) inactivity timer handling for vehicle-to-everything (V2X) communication (Agiwal, paragraph [0002]).

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

9.	Claims 22, 23, 24, 25, 26, 27, 30, 32, 33, 34, 35, 36, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2019/0357260 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/674550 filed on 05/21/2018, 62/674904 filed on 05/22/2018 and 62/668421  .
Regarding claim 22, Cirik in view of Agiwal disclose the method according to claim 21.
Neither Cirik nor Agiwal explicitly discloses “receiving a downlink control information (DCI) for Uu link communications on the downlink BWP, after receiving the control information”.
However, Zhou from the same or similar field of endeavor discloses receiving a downlink control information (DCI) for Uu link communications on the downlink BWP, after receiving the control information (paragraphs [0530], [0532], primary BWP (e.g., BWP 0, a Uu BWP, etc.) may have a same numerology as a secondary BWP (e.g., BWP 1, a sidelink BWP, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a downlink control information (DCI) for Uu link communications on the downlink BWP, after receiving the control information” as taught by Zhou, in the combined system of Cirik and Agiwal, so that it would provide an indication of an action associated with a bandwidth part (BWP), and/or by performing a predetermined action based on a BWP activation, deactivation, and/or switching, improved communications between devices may be achieved, such as (Zhou, paragraph [0004]).

Regarding claim 23, Cirik in view of Agiwal and Zhou disclose the method according to claim 22.
Zhou further discloses restarting, based on receiving the DCI, the BWP inactivity timer with the first value (paragraphs [0530], [0532], start and/or restart BWP timers based on BWP activation and/or receipt of DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “restarting, based on receiving the DCI, the BWP inactivity timer with the first value” as taught by Zhou, in the combined system of Cirik and Agiwal, so that it would provide an indication of an action associated with a bandwidth part (BWP), and/or by performing a predetermined action based on a BWP activation, deactivation, and/or switching, improved communications between devices may be achieved, such as reduced and/or avoided misalignment between a wireless device and a base station (Zhou, paragraph [0004]).

Regarding claim 24, Cirik in view of Agiwal and Zhou disclose the method according to claim 22.
Zhou further discloses the stopping the BWP inactivity timer further comprises stopping the BWP inactivity timer at a second value (paragraphs [0530], [0532], wireless device may start and/or restart a second BWP timer at a first time (e.g., T1), for example, based on activating a second BWP (e.g., BWP 1)).
(Zhou, paragraph [0004]).

Regarding claim 25, Cirik in view of Agiwal and Zhou disclose the method according to claim 24.
Zhou further discloses resuming, based on receiving the DCI, the BWP inactivity timer from the second value (paragraphs [0530, [0532], start and/or restart a first BWP specific timer associated with a first BWP  (or a cell) using a first timer value, for example, based on receiving the first DCI via the first BWP; primary BWP may have a same numerology as a secondary BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “resuming, based on receiving the DCI, the BWP inactivity timer from the second value” as taught by Zhou, in the combined system of Cirik and Agiwal, so that it would provide an indication of an action associated with a bandwidth part (BWP), and/or by performing a predetermined action based on a BWP activation, deactivation, and/or switching, improved (Zhou, paragraph [0004]).

Regarding claim 26, Cirik in view of Agiwal and Zhou disclose the method according to claim 24.
Agiwal further discloses stopping the BWP inactivity timer further comprises stopping the BWP inactivity timer at a first time of a resource pool for the sidelink communication (paragraph [0091], for an activated serving cell, if the UE transmits an SL MAC packet data unit (PDU) using autonomous SL resources (i.e. by selecting resources from common transmission (TX) resource pools randomly or based on sensing) on an active BWP of this serving cell, the UE starts or restarts the bwp-InactivityTimer associated with the active DL BWP of this serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “stopping the BWP inactivity timer further comprises stopping the BWP inactivity timer at a first time of a resource pool for the sidelink communication” as taught by Agiwal and Zhou, in the combined system of Cirik, so that it would provide the disclosure relates generally to a mobile communication system, and more particularly, to a system and a method of resource allocation and bandwidth part (BWP) inactivity timer handling for vehicle-to-everything (V2X) communication (Agiwal, paragraph [0002]).

Regarding claim 27, Cirik in view of Agiwal and Zhou disclose the method according to claim 26.
(paragraph [0091], common transmission (TX) resource pools randomly or based on sensing on an active BWP of this serving cell, the UE starts or restarts the bwp-InactivityTimer associated with the active DL BWP of this serving cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first time of the resource pool is a start time of the resource pool” as taught by Agiwal and Zhou, in the combined system of Cirik, so that it would provide the disclosure relates generally to a mobile communication system, and more particularly, to a system and a method of resource allocation and bandwidth part (BWP) inactivity timer handling for vehicle-to-everything (V2X) communication (Agiwal, paragraph [0002]).

Regarding claim 30, Cirik in view of Agiwal disclose the method according to claim 21.
Neither Cirik nor Agiwal explicitly discloses “control information is a downlink control information (DCI) on the downlink BWP”.
However, Zhou from the same or similar field of endeavor discloses control information is a downlink control information (DCI) on the downlink BWP (paragraphs [0530], [0532], based on BWP activation and/or receipt of DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “control information is a downlink control information (DCI) on the downlink BWP” as taught by Zhou, in the combined system of Cirik and Agiwal, so that it would provide an indication of an action (Zhou, paragraph [0004]).

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 22.

Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 23.

Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 24.

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

Regarding claim 36, the claim is rejected based on the same reasoning as presented in the rejection of claim 26.

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 27.

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 30.

10.	Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2019/0357260 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/674550 filed on 05/21/2018, 62/674904 filed on 05/22/2018 and 62/668421 filed on 06/22/2018), hereinafter “Cirik” in view of AGIWAL et al. (US 2020/0092833 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/732775 filed on 09/18/2018), hereinafter “Agiwal” in view of Zhou et al. (US 2019/0357215 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/671732 filed on 05/15/2018 and 62/672096 filed on 05/16/2018), hereinafter “Zhou” in view of CHEN et al. (US 2021/0168814 A1), hereinafter “Chen” .
Regarding claim 28, Cirik in view of Agiwal and Zhou disclose the method according to claim 27.
Neither Cirik nor Agiwal nor Zhou explicitly discloses “resuming the BWP inactivity timer further comprises resuming the BWP inactivity timer at a second time of the resource pool for the sidelink communications”.
However, Chen from the same or similar field of endeavor discloses resuming the BWP inactivity timer further comprises resuming the BWP inactivity timer at a second time of the resource pool for the sidelink communications (paragraph [0088], if the UE in unicast does not receive, on a certain unicast SL BWP within a period of time, the data transmitted to the UE in unicast itself, the inactivity timer times out, and the UE may fall back to the initial unicast BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “resuming the BWP inactivity timer further comprises resuming the BWP inactivity timer at a second time of the resource pool for the sidelink communications” as taught by Chen, in the combined system of Cirik, Agiwal and Zhou, so that it would provide a resource configuration performing sidelink data transmission according to bandwidth part/resource pool (Chen, paragraph [0009]).

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 28.

Allowable Subject Matter
11.	Claims 29 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 29 and 39, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “the second time of the resource pool is an end time of the resource pool”.
Prior art reference CHEN et al. (US 2021/0168814 A1) further teaches resuming the BWP inactivity timer further comprises resuming the BWP inactivity timer at a second time of the resource pool for the sidelink communications (paragraph [0088], if the UE in unicast does not receive, on a certain unicast SL BWP within a period of time, the data transmitted to the UE in unicast itself, the inactivity timer times out, and the UE may fall back to the initial unicast BWP).
The prior art, however, does not explicitly teach or suggest “the second time of the resource pool is an end time of the resource pool”, as recited by claims 29 and 39. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414